Citation Nr: 1745297	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-36 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease (DDD), with disc herniation and intervertebral disc syndrome (IVDS), with lower extremity sensory deficits.


REPRESENTATION

Appellant represented by:	Amy R. Fochler, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel
INTRODUCTION

The appellant served on active duty in the Army from July 1985 to July 1989.  He is the recipient of the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appellant filed a timely Notice of Disagreement (NOD), received in June 2012.  A Statement of the Case (SOC) was issued in November 2013.  A timely VA Form 9 was received in November 2013.

A video Board hearing was held before the undersigned in April 2017.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appellant reports that since he was last examined for VA compensation purposes in July 2011, his service-connected low back disability has increased in severity.  He also reports that he has begun to experience sensory deficits in his right lower extremity and that those in his left lower extremity have worsened.  Private treatment records and an April 2017 Disability Benefits Questionnaire (DBQ), completed by a private chiropractor, were received in May 2017.  AOJ review of this evidence was waived. 

After reviewing the April 2017 DBQ, the Board finds that it is insufficient for rating purposes.  For example, the chiropractor indicated that the appellant had incapacitating episodes of IVDS, which required bed rest prescribed by a physician and treatment by a physician, totaling at least six weeks in the previous 12 months.  However, during the April 2017 hearing, the appellant testified that no doctors in the past five years had prescribed bed rest.  Rather, he self-prescribes bed rest as needed.  In addition, the chiropractor noted that the appellant had reported flare-ups and functional loss, but failed to provide a description of the impact of the flare-ups or functional loss.  It further appears that the chiropractor determined that further diagnostic testing was necessary.  

In light of its deficiencies, the Board finds that the April 2017 private DBQ is insufficient for rating purposes.  Thus, remand for a medical examination to determine the current severity of the appellant's back disability is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an appropriate medical examination to determine the nature and current severity of his service-connected lumbar spine disability with lower extremity sensory deficits.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.

The examiner should identify all symptomatology and pathology associated with the appellant's service-connected low back disability, including neurological components, and comment on the severity of those symptoms and pathology.  It should be noted that the appellant reported that his left lower extremity has worsened and his right lower extremity has begun to show signs of sensory deficits since his 2011 examinations; and he has also reported worsening of symptoms regarding his lumbar spine.

The examiner must provide a clear rationale for all opinions provided.  If any opinion cannot be provided without resort to speculation, the examiner must state this and explain why.

2.  When the development requested has been completed, the case should be readjudicated by the AOJ.  The AOJ should again consider both the current rating criteria and the rating criteria in effect before the regulation changes effective September 23, 2002, and September 26, 2003, as appropriate.

If any benefit sought is not granted in full, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



